Title: To George Washington from James Seagrove, 17 March 1793
From: Seagrove, James
To: Washington, George


Duplicate 
SirSt Mary’s [Ga.] 17th March 1793    
When I had the honor of addressing you on the 12th of December from Savannah, I considred all matters between the United States, and the Creek people on a favourable footing; and until the 11th Inst: had not the least reason to alter that opinion. You will be informed by my Letter of this date to the Secretary of War, the unfavourable change in matters, which I am fully persuaided is in consequence of the scandalous interferrence of the Spaniards. For whatever may be the declarations of that Nation to that of the United States; it is beyond a shadow of doubt, that the Governors of the Floridas, and those under them; have left no stone unturned to set the Savages upon us. The late murders I am convinced was at the immediate instigation of their trusty Agent Mr Panton—as the whole of the Indians composing the party that did the mischief, are belonging to a Town where Panton has his chief influence; and where their matters are directed by a white Man in his employ, of the name of Burges—who’s Brotherinlaw (an Indian) and Burgeses Son commanded the party that committed the murder & robbery.
It appears to me, that the Spaniards finding matters going favourable between us and the Creeks, were determined to have bloodshed at all events; and for this reason employed those fellows—I doubt not they have others employ’d on different parts

of our frontier, but cannot believe that the Nation know’s of it, or that it is a general business. The declarations of the Chiefs who met me at Colerain, and which I forwarded you on the 30th of November last, I doubt not has satisfy’d you as to the ill designs of the Spaniards. I now enclose you a positive proof from David Cornell on that head. It is not with me, to know the policy of my Country in hitherto observing so friendly a conduct toward those perfideous people—be assured they have all along been using every base unwarrantable means to injure the United States in the opinion of the different Indian tribes. The Spanish Government have of late gon to an imense expence to engage the Savages in their favour; and there is reason to fear that they may succeed.
I suggested to you in a former Letter my fears that the Spaniards would make use of Bowles against us—I fear this will be verifyed—The Indians are now in high expectation of his dayly return with large Cargo’s of goods; and several hundreds of them are now down at the mouth of the Ockaluckney to receive him. The Spanish Governors of the Floridas endeavour to make all the Indians believe that we have cheated and robbed them of their Lands, by the runing of the boundary line from the Alatamaha to St Mary’s—this tho’ not believed by the diserning part of the Nation, has the desired effect on the less informed of them.
On the day that the mischief was done at Traders Hill, upwards of Fifty Indians (men women & ch[i]ldren) were encamped at Colerain, and receiving Supply’s of Corn—This leads me to think that it is not a business of the Nation, or they would have been called in before hand. On[c]e the mischief being done they fled for fear of the resentment of the white people—but declaring their total ignorance of it. Some of the Northern Tribes have lately been among the Creeks—no doubt to stir them up to join them. In a few days I shall forward you copy’s of Letters received from, and those sent by me to the Nation, which will further explain those matters.
I hope some assistance will be given to this young defenceless frontier, it wants it much.
I shall dispatch a trusty Indian into the Nation in a day or two for information. I was all ready to set off by the 10th of next month for the Nation, but shall now decline it until I hear further.

McGillivray is again with the Spaniards—Time will not allow my adding at present more then that I am with the most profound respect Your Most Obedient Devoted Very Humble Sert

Js: Seagrove Agt

